Citation Nr: 0608200	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  03-13 993	)	DATE
	)

	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected residuals of a right femur fracture with 
shortening of the right leg, currently evaluated 10 percent 
disabling.

2.  Entitlement to an increased (compensable) disability 
rating for service-connected residuals of a right humerus 
fracture.

3.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for a back disability.

4.  Entitlement to service connection for hearing loss.




REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office in Milwaukee, Wisconsin (the 
RO).

Procedural history

In a December 1968 rating decision, service connection was 
granted for right femur fracture residuals and right humerus 
fracture.  Disability ratings of 10 percent and zero percent 
were assigned, respectively.

In a January 1991 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
back disability.  The veteran was notified of the RO's 
decision in a February 1991 letter, but he did not appeal 
within the applicable time period.    

In October 2000, the veteran sought to reopen his claim of 
service connection for a back disability.  In a January 2002 
rating decision, the RO denied the claim, finding that new 
and material evidence had not been received.  In a May 2002 
rating decision, the RO again denied service connection for a 
back disability, as well as service connection for hearing 
loss and increased ratings for residuals of a right femur 
fracture with shortening of the right leg and residuals of a 
right humerus fracture.  The veteran indicated disagreement 
with the RO's decisions and, after being issued a statement 
of the case in February 2003, perfected his appeal by means 
of his submission of a substantive appeal (VA Form 9) in 
April 2003.  

Remanded issues

As set forth in more detail below, the claim of entitlement 
to service connection for a back disability is being reopened 
by the Board due to the receipt of evidence which is deemed 
to be new and material.  That issue is being remanded for 
further evidentiary development. A remand is also required 
with respect to the issue of service connection for hearing 
loss.  These issues are REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.

Issues not on appeal

In a June 2003 rating decision, the RO denied service 
connection for tinnitus.  The veteran disagreed with the RO's 
decision, and in August 2004, the RO issued a Statement of 
the Case addressing the issue.  The veteran, however, did not 
submit an appeal within the applicable time period.  
Accordingly, the issue of service connection for tinnitus is 
not within the Board's jurisdiction and it will be addressed 
no further herein.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].





	(CONTINUED ON NEXT PAGE)


FINDINGS OF FACT

1.  The veteran's residuals of a right femur fracture include 
a 2 centimeter shortening of the right lower extremity; 
subjective pain in the right leg, hip and knee; and 
limitation of motion of the hip, productive of no more than 
slight knee and hip disability.  

2.  The veteran's service-connected residuals of a fracture 
of the right humerus consist of subjective complaints of 
episodic pain only, with no evidence of objective 
abnormality, including loss of range of motion, malunion of 
the humerus, deformity, ankylosis of scapulohumeral 
articulation, or a nonunion or malunion of the clavicle or 
scapula.

3.  In a January 1991 rating decision, the RO denied service 
connection for a back disability on the basis that the record 
contained no evidence of a current back disability.  A timely 
appeal was not perfected.

4.  The additional evidence submitted since the final January 
1991 rating decision denying service connection for a back 
disability includes medical evidence of a current low back 
disability which, by itself or with evidence previously 
considered, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of a fracture of the right femur with shortening of 
the right leg have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5255 (2005).

2.  The criteria for a compensable rating for residuals of a 
fracture of the right humerus have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5202 
(2005).

3.  The January 1991 rating decision denying service 
connection for a back disability is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2005).  

4.  New and material has been received to reopen the claim of 
service connection for a back disability.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (the VCAA) 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).
 
Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  Second, the RO must inform the claimant 
of the information and evidence the VA will seek to provide.  
See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) 
(2005).  Third, VA must inform the claimant of the 
information and evidence the claimant is expected to provide.  
See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) 
(2005).  Finally, VA must request that the claimant provide 
any evidence in his possession that pertains to the claim.  
See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) 
(2005).  

A review of the record indicates that in December 2000, the 
RO provided the veteran with a letter specifically intended 
to address the requirements of the VCAA with reference to his 
application to reopen his claim of service connection for a 
back disability and his claims for increased ratings for his 
femur and humerus disabilities.  The letter notified the 
veteran of the information and evidence needed to 
substantiate and complete his claims.  For example, he was 
advised to submit new and material evidence to reopen his 
claim of service connection for a back disability, such as 
medical evidence of a current low back disability and medical 
evidence relating such disability to service.  The veteran 
was also advised that he should submit medical evidence of 
current treatment for his femur and humerus disabilities.  
The December 2000 letter also advised the veteran of what 
part of the evidence he was to provide and what part VA would 
attempt to obtain for him.  For example, the veteran was 
advised to submit or identify private medical records, while 
VA would obtain evidence kept by VA or other federal agency.  

In a February 2005 letter to the veteran, the RO reiterated 
the information and evidence needed to substantiate and 
complete his claims, and of what part of that evidence he was 
to provide and what part VA would attempt to obtain for him.  
This letter also advised the veteran to identify any 
additional information that he felt would support his claim.  
This satisfies the fourth element, namely the requirement 
that VA inform that veteran to "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The Board acknowledges that in Pelegrini, the United States 
Court of Appeals for Veterans Claims (the Court) held that 
under the notice provision of the VCAA a claimant must be 
given notice of the evidentiary matters specified in statute 
and regulation before an initial unfavorable decision by the 
RO.  In this case, the evidence does not show, nor does the 
veteran contend, that any timing errors have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005) [due process concerns with respect to VCAA notice must 
be pled with specificity].  Following the issuance of the 
most recent February 2005 VCAA letter, the veteran was 
afforded an ample opportunity to respond and to submit or 
identify evidence pertinent to his claims.  The RO then 
readjudicated the claims in an April 2005 statement of the 
case.  For the reasons set forth above, and given the facts 
of this case, the Board finds that no further notification 
action is necessary.

Also pertinent to the notification issue is the recent 
decision of the Court in Dingess v. Nicholson, No. 01-1917 
(U.S. Vet. App. March 3, 2006).  In Dingess, the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

Element (1), veteran status, is not in dispute.  With respect 
to the increased rating issues on appeal, elements (2) and 
(3) are also not at issue, as service connection is already 
in effect for the disabilities considered in this case.  With 
respect to element (4), degree of disability, as discussed 
above, the veteran has received adequate notification with 
respect to this element.  With respect to element (5), 
effective date, the Board finds that any lack advisement as 
to this element is harmless error, because the matter of an 
effective date is not at issue before the Board.  Since 
increased ratings were denied by the RO, and in light of the 
Board's decision to deny increased ratings, any effective 
date issue is moot.  

As set forth below, the Board has determined that new and 
material evidence has been received to reopen the claim of 
service connection for a back disability.  Given the Board's 
favorable decision reopening his claim, the veteran has 
obviously not prejudiced by any defect in the content of the 
VCAA notices he has received as to that issue.  The Board has 
further determined that a remand is necessary with respect to 
the merits of the claim of entitlement to service connection 
for a back disability, as well as the claim of service 
connection for hearing loss.  Any deficiency in the content 
of the VCAA notices provided to the veteran with respect to 
these issues thus far can be remedied on remand.   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002).  

With respect to the third issue on appeal, however, VA's 
statutory duty to assist a claimant in the development of a 
previously finally denied claim does not attach until the 
claim has been reopened based on the submission of new and 
material evidence.  Once a claim is reopened, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  See 38 
U.S.C.A. § 5103A (West 2002).

Given the facts of this case, the Board finds that adequate 
efforts have been made to assist the veteran in obtaining 
evidence necessary to substantiate the claims adjudicated in 
this decision.  The record contains both VA and private post-
service medical records.  The veteran has also been examined 
by VA in connection with his increased rating claims.  The 
reports of these examinations provide the necessary medical 
opinions as well as sufficient reference to the pertinent 
schedular criteria. 

As is set forth in more detail below, the veteran's service 
medical records are incomplete.  Given the bases for the 
Board's decisions as to the three issues which are discussed 
on the merits below, it is clear that the missing service 
medical records are not outcome determinative.  In 
particular, with respect to the increased rating issues, what 
occurred in service is of little consequence.  See Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994) ["Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."].  

For the reasons set forth above, the Board finds that the 
development of the claims adjudicated in this decision has 
been consistent with the provisions of the VCAA, without any 
error that would affect the essential fairness of this 
adjudication.  The veteran has not argued otherwise.  

The Board additionally observes that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran has presented argument in support of his 
claim.  In his April 2003 substantive appeal (VA Form 9) he 
declined the opportunity to present personal testimony before 
a Veterans Law Judge.

Accordingly, the Board will proceed to a decision on the 
merits.  



1.  Entitlement to an increased disability rating for 
service-connected residuals of a right femur fracture with 
shortening of the right leg, currently evaluated 10 percent 
disabling.

The veteran seeks a disability rating in excess of the 
currently assigned 10 percent for service-connected residuals 
of a right femur fracture with shortening of the right leg.  
He contends that he experiences considerable right leg pain, 
at times severe.  He reports that he walks with a limp and 
claims that his right leg is atrophied.  

Pertinent Law and Regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  A specific diagnostic code will be discussed 
where appropriate below.

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2004); see also Peyton v. Derwinski, 
1 Vet. App. 282, 287 (1991).  However, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.40, 4.45 (2005).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2005).

Specific rating criteria

The veteran's disability, residuals of right femur fracture 
with shortening of the leg, has been rated by the RO under 38 
C.F.R. § 4.71a, Diagnostic Code 5255, pertaining to 
impairment of the femur.

(i.)  Femur fracture residuals

Under Diagnostic Code 5255, malunion of the femur with slight 
knee or hip disability warrants a 10 percent evaluation.  
Malunion of the femur with moderate knee or hip disability 
warrants a 20 percent evaluation.  Malunion of the femur with 
marked knee or hip disability warrants a 30 percent 
evaluation.  

The Board observes in passing that the words "slight", 
"moderate" and "marked" are not defined in the VA Rating 
Schedule. Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just".  See 38 C.F.R. § 4.6 
(2005).  

Although the word "moderate" is not defined in VA 
regulations, "moderate" is generally defined as "of average 
or medium quality, amount, scope, range, etc."  See Webster's 
New World Dictionary, Third College Edition (1988), 871.  
"Marked" is defined as "noticeable; obvious; appreciable; 
distinct; conspicuous."  Id., at 828.

Normal range of motion for the hip is defined as follows:  
flexion to 125 degrees, extension to zero degrees, and 
abduction to 45 degrees.  See 38 C.F.R. § 4.71, Plate II 
(2005).

Also under Diagnostic Code 5255, fracture of surgical neck of 
the femur, with false joint or fracture of the shaft or 
anatomical neck of the femur with nonunion, without loose 
motion, weight bearing preserved with aid of brace warrants a 
60 percent evaluation.  Fracture of the shaft or anatomical 
neck of the femur with nonunion, with loose motion, (spiral 
or oblique fracture) warrants an 80 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5255 (2005).

(ii.)  Shortening of the leg

Diagnostic Code 5275 pertains to shortening of the bones of 
the lower extremity.  Under that provision, when the 
shortening is from 11/4  to 2 inches (3.2 centimeters to 5.1 
centimeters), a 10 percent rating is assigned.  When the 
shortening is from 2 to 21/2 inches (5.1 centimeters to 6.4 
centimeters), a 20 percent rating is assigned.  When the 
shortening is from 21/2  to 3 inches (6.4 centimeters to 7.6 
centimeters), a 30 percent rating is assigned.  When the 
shortening is from 3 to 31/2  inches (7.6 centimeters to 8.9 
centimeters), a 40 percent rating was assigned.

A Note following Diagnostic Code 5275 provides that ratings 
based on shortening of the leg may not be combined with other 
ratings for fracture or faulty union in the same extremity.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

Assignment of diagnostic code

The veteran's service-connected residuals of a right femur 
fracture is currently evaluated as 10 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5255, pertaining to 
impairment of femur.

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The Board has considered the potential application of other 
diagnostic codes and finds that, in light of the diagnosis, 
anatomical localization and symptomatology reported by the 
veteran, Diagnostic Code 5255 is the most appropriate 
diagnostic code by which to evaluate his disability.  For 
example, there is no indication of ankylosis, flail joint, or 
any other symptomatology which would warrant consideration of 
the assignment of another diagnostic code.  The veteran has 
not suggested that any other diagnostic code would be more 
appropriate.  

However, because the service-connected disability has 
includes shortening of the right leg, the Board will also 
consider rating the veteran under Diagnostic Code 
5275.

Schedular rating

(i.)  Diagnostic Code 5255

The veteran's service-connected right femur fracture 
residuals are rated 10 percent disabling.  This corresponds 
to slight disability under 38 C.F.R. § 4.71a, Diagnostic Code 
5255.  As set forth above, in order to warrant a rating in 
excess of 10 percent under Diagnostic Code 5255, the evidence 
must show malunion of the femur which approximates a moderate 
disability, or a fracture of the neck or shaft of the femur.

In this case, repeated X-ray studies have been consistently 
normal in all pertinent respects, with no findings of 
malunion of the femur or fracture of the surgical or 
anatomical neck or shaft of the femur.  For example, X-ray 
studies were conducted in connection with June 1993 and 
January 2001 VA medical examinations.  The results showed no 
significant abnormalities.  The femur was described as 
healed.  On the most recent VA medical examination in July 
2005, the examiner concluded that there was no malunion or 
nonunion of the femur.  Thus, a fracture of the femur is 
manifestly not present, and the 60 and 80 percent ratings 
provided for in Diagnostic Code 5255 are not for 
consideration.

Turning to the question of the level of disability (slight, 
moderate or marked), the veteran has never been objectively 
found to have more than slight disability.  The medical 
findings have been consistent over the years.  At the October 
1968 VA medical examination conducted in connection with the 
veteran's original claim, the examiner noted that the veteran 
had full range of nonpainful motion of the right hip and 
knee; no other abnormalities of the hip or knee were 
observed.  Similar findings are reflected in the more recent 
medical evidence.  At a VA medical examination in June 1993, 
no abnormalities were palpable and the veteran had free range 
of motion of the right hip and knee.  

In January 2001, VA medical examination revealed right hip 
revealed flexion to 110 degrees and abduction to 30 degrees.  
While limited motion was recently observed, the Board finds 
that it cannot be characterized as more than mild.  Normal 
range of hip motion are flexion from zero degrees to 125 
degrees; abduction zero degrees to 45 degrees.  See 38 C.F.R. 
§ 4.17a, Plate II.  Recently identified ranges of motion were 
flexion to 110 degrees and abduction to 30.  Flexion thus 
approximates normal (110/125 degrees).  Extension is somewhat 
more limited (30/45degrees), but is still 2/3 of normal.  
Either range of motion does not approach  moderate (50 
percent of normal) limitation of motion.

Subsequent clinical records are likewise negative for 
findings of more than slight disability.  For example, VA 
clinical records show that in November 2003, the veteran 
complained of right leg pain.  He denied any effect on his 
activities of daily living.  Examination showed full range of 
motion, with no point tenderness or weakness.  At a VA 
medical examination in May 2004, range of motion of the hip 
and knee was full, and there was no instability or crepitus.  
At the most recent VA medical examination in July 2005, it 
was noted that the veteran walked with a limp; however, the 
examiner concluded that the residuals of a right femur 
fracture had no current affect on any joint.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the assignment of a 
rating in excess of 10 percent for residuals of a right femur 
fracture under Diagnostic Code 5255.  Although Board does not 
necessarily doubt that the veteran may experience discomfort 
due to the service-connected residuals of the right femur 
fracture, there is little or no evidence of any 
manifestations of the disability which may be described as 
moderate, much less marked.  The symptomatology which is 
present (occasional complaints of right leg pain) is most 
appropriately described as slight and as such is contemplated 
in the currently assigned 10 percent rating under Diagnostic 
Code 5255.  

(ii.)  Diagnostic Code 5275

With respect to the provisions covering shortening of the 
lower extremity, the Board notes that the veteran's legs have 
been measured on several occasions.  None of these 
measurements, however, shows that application of Diagnostic 
Code 5275 would be advantageous to the veteran.  For example, 
at a VA medical examination in June 1993, the veteran's left 
lower extremity was 36 inches and the right lower extremity 
was 351/2 inches.  At VA medical examinations in May 2004 and 
June 2005, the examiners measured a 2 centimeter shortening 
of the veteran's right leg.  None of these measurements would 
result in a compensable rating under Diagnostic Code 5275.  

DeLuca considerations

The Board must also address the provisions of 38 C.F.R. §§ 
4.40, 4.45 and 4.59 (2005).  See DeLuca, supra.

In that regard, the veteran's complaints include pain and 
weakness in the right leg.  However, there is no objective 
evidence that such symptomatology warrants the assignment of 
an additional disability rating due to pain.  The evidence, 
which has been discussed above, shows complaints of pain in 
the right lower extremity with some limited motion, but no 
other objective pathology.  

For example, an August 2000 private medical record shows that 
the veteran reported constant, achy right thigh pain.  
Examination showed that the lower extremities had good 
strength, about 4+ to 5.  The assessment was low back pain 
predominately.  

At a VA medical examination in January 2001, the veteran was 
noted to ambulate with a cane; however, this was specifically 
attributed to recent surgery for lumbar disc disease.    

A February 2003 private clinical record shows that the 
veteran was examined in connection with his complaints of low 
back pain.  At that time, his extremities were normal in bulk 
and tone.  Strength was 5/5 throughout and sensation was 
intact.  In November 2003, VA clinical records show that the 
veteran complained of right leg pain, but he denied any 
effect on his activities of daily living.  Examination showed 
no point tenderness or weakness.  

At a VA medical examination in May 2004, the veteran reported 
right leg pain, which he rated as a 5 to 6, on a pain scale 
of 1 to 10.  He indicated that the pain medication he took 
for his low back disability relieved his leg pain.  The 
veteran indicated that he worked full-time and did not take 
any time off due to his leg.  Examination showed strength of 
4+/5 in the right.  Sensation was intact and he had a normal 
gait.   

The veteran most recently underwent VA medical examination in 
July 2005.  The veteran denied current treatment for his 
right leg disability.  The examiner indicated that there was 
no current evidence of affect on any joints. 

In short, while the Board has considered the veteran's 
complaints of pain and weakness, the objective record does 
not support the assignment of a rating in excess of 10 
percent based on functional limitations due to pain.  The 
medical evidence, reported above, contains a strong 
suggestion that the veteran's back disability may be the 
source of some of his lower extremity complaints.  However, 
the Board need not specifically address this medical matter.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  What 
is crucial to the Board's determinations is that the medical 
examiners have failed to identify any significant functional 
loss due to pain caused by the veteran's service-connected 
right femur fracture residuals.  

To the extent that the veteran himself ascribes various 
symptomatology to the service-connected femur fracture, it is 
well established that as a lay person without medical 
training he is no competent to attribute symptoms to a 
particular cause. 
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].

In light of the above, the assignment of additional 
disability pursuant to 38 C.F.R. §§ 4.40, 4.45 and 4.59 is 
not warranted.

Esteban consideration

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2005); see also Esteban v. Brown, 
6 Vet. App. 259, 261(1994).  However, the evaluation of the 
same disability under various diagnoses is to be avoided.  
See 38 C.F.R. § 4.14 (2005); Fanning v. Brown, 4 Vet. App. 
225 (1993).

The veteran's service-connected disability encompasses femur 
fracture residuals with leg shortening.  As was discussed 
above, the leg shortening is not compensable; thus, a 
separate rating would accomplish nothing.

Conclusion

In summary, for reasons and bases expressed above, the Board 
concludes than an increased schedular rating is not warranted 
for the veteran's service-connected right femur fracture 
residuals with shortening of the right leg.  The benefit 
sought on appeal is accordingly denied.

Extraschedular consideration

For the sake of brevity, the matter of consideration of an 
extraschedular rating as to each increased rating issue will 
be addressed together.

2.  Entitlement to an increased (compensable) disability 
rating for service-connected residuals of a right humerus 
fracture.

Pertinent law and regulations

The law and regulations pertaining to increased ratings have 
been set forth above and will not be repeated here.  

Specific schedular criteria

The residuals of a right humerus fracture is currently 
evaluated under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5202.  

Under Diagnostic Code 5202, pertaining to other impairment of 
the humerus, a 20 percent rating is granted when there is 
malunion, with moderate deformity; 
a 30 percent rating is granted when there is malunion with 
marked deformity of the major arm.    

Also under Diagnostic Code 5202, a 20 percent rating is 
assigned for recurrent dislocation of the humerus at the 
scapulohumeral joint with infrequent episodes, and guarding 
of movement only at shoulder level; a 30 percent rating is 
assigned when there are frequent episodes and guarding of all 
arm movements of major arm.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5202.

The veteran is right handed.  This is the major arm.  See 38 
C.F.R. § 4.69 (2005) 
[a distinction is made between major (dominant) and minor 
musculoskeletal groups for rating purposes, and only one 
extremity is to be considered major]. 

In every instance in which the rating schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2005).

Factual background

A review of the record shows that the veteran was involved in 
an automobile accident in March 1967 in which he sustained 
various injuries, including a fracture of the right humerus.  

In October 1968, t veteran he underwent VA medical 
examination in connection with original application for VA 
compensation benefits, at which he acknowledged that he had 
no difficulty with the right arm.  No pertinent abnormality 
was identified on examination.  X-ray studies showed a healed 
fracture of the lower third of the humerus.  The diagnoses 
included old fracture of the right humerus, healed.  In a 
December 1968 rating decision, the RO granted service 
connection for residuals of a fracture of the right humerus 
and assigned an initial zero percent rating, effective July 
25, 1968.  This zero percent rating has remained in effect to 
date.  There appears to be no relevant medical evidence for 
many decades thereafter.

In connection with his most recent claim for an increased 
rating, the veteran was afforded a VA medical examination in 
January 2001.  He reported that he sustained a right humerus 
fracture in service and was treated with traction and a cast.  
The veteran again denied experiencing any current 
difficulties with respect to his right humerus, including 
pain, episodes of osteomyelitis, weakness, stiffness, 
fatiguability, or flare-ups.  Examination revealed elbow 
flexion to 145 degrees, bilaterally.  Forearm supination was 
to 85 degrees, and pronation was to 80 degrees, bilaterally.  
Strength was 5/5 and sensation was intact in both upper 
extremities.  X-ray studies of the right humerus, elbow, and 
forearm revealed no abnormalities.  The diagnoses included 
"right arm normal examination."  

In his July 2002 Notice of Disagreement, the veteran claimed 
for the first time that his right arm was painful at times.  
He further claimed that it was "very sensitive to the 
touch."  He indicated that "I feel because the right 
humerus was broken at the time of the vehicle accident that 
it also deserves at least a 10% disability."  In his April 
2003 substantive appeal, the veteran claimed that he had 
"constant pain" as a result of his right humerus fracture.  

The veteran again underwent VA medical examination in May 
2004, at which he reported that his right arm did not bother 
him much.  However, he also claimed to experience pain of a 2 
to 4, on a pain scale of 1 to 10.  He claimed that the 
weather occasionally made his pain worse.  Objective 
examination showed that a right upper extremity scar was 
nontender, nonadherent, and there was no keloid formation.  
Shoulder, elbow, and wrist range of motion was full on both 
passive and active testing.  Sensation was intact.  The 
diagnoses included status post fracture of the right humerus 
without residual.  

At a VA medical examination in July 2005, the veteran had no 
complaints of pain and denied receiving medical treatment for 
his right humerus fracture.  Examination showed that forearm 
supination and pronation was to 80 degrees.  There was no 
evidence of malunion.  The diagnosis was history of right 
humerus fracture with no current evidence of fracture on 
examination or X-ray.  

Analysis

Assignment of diagnostic code

The record shows that the veteran sustained a fracture of the 
humerus in service.  Use of Diagnostic Code 5202 [impairment 
of the humerus] is appropriate.

There is no evidence of limitation of motion or ankylosis of 
the scapula, arm, elbow, or forearm so as to warrant 
application of Diagnostic Codes 5200, 5201, 5205, 5206, 5207, 
5208, or 5213.  Likewise, there is no evidence of impairment 
of the clavicle, scapula, elbow, radius or ulna, to warrant 
application of Diagnostic Codes 5203, 5209, 5210, 5211, or 
5212.  There is also no evidence of arthritis, to warrant 
application of Diagnostic Codes 5003 or 5010.  

After reviewing the record, the Board can identify nothing in 
the evidence to suggest that a diagnostic code other than 
5202 would be more appropriate, and the veteran has not 
requested or suggested that any other diagnostic code should 
be used.  

Schedular rating
  
As delineated in detail above, although the veteran has 
recently claimed to experience pain in his right arm, 
repeated examinations have failed to identify any objective 
residual of the in-service fracture.  There has been no 
evidence of malunion, including on X-ray in January 2001.  In 
fact, at the most recent VA medical examination in July 2005, 
the examiner affirmatively indicated that no malunion was 
present.  Similarly, there has been no evidence of deformity.  
For example, at the VA medical examination in January 2001, 
the examiner diagnosed "right arm normal examination."  
Similarly, at a VA medical examination in May 2004, the 
examiner diagnosed status post fracture of the right humerus 
without residual.  

There is also no evidence of recurrent dislocation of the 
humerus or guarding of movement only at shoulder level.  In 
fact, range of motion of the veteran's right shoulder, elbow, 
and arm has been shown to be normal.  X-ray studies have also 
been normal, with no indication of dislocation.  In fact, the 
veteran has never claimed to experience dislocation.  

Based on these findings, the Board concludes that the 
criteria for a compensable rating for residuals of a right 
humerus fracture under 38 C.F.R. § 4.71a, Diagnostic Code 
5202, have not been met.  That is to say, the objective 
medical evidence indicates that the service-connected 
disability is asymptomatic.

The Board has considered the veteran's recent complaints of 
right arm pain in light of the entire evidence of record.  
See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) [in 
evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole].  The Board finds such 
statements to lack probative value in light of an objective 
medical record which shows that the service-connected 
disability is utterly without objective manifestations.  To 
the extent that the veteran ascribes pain to the service-
connected fracture residuals, his opinion is entitled to no 
weight.  See Espiritu, supra.

DeLuca considerations

In reaching this decision, the Board has considered the 
applicability of DeLuca v. Brown, 8 Vet. App. 202 (1995), 
including whether there is a basis for assigning a 
compensable rating due to additional limitation of motion 
resulting from factors such as pain or functional loss.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59.  As has been discussed above, 
although the veteran's recent claims of pain have been 
considered, repeated examination has shown full range of 
motion, with no objective abnormality.  The Board therefore 
finds that the record does not show that the veteran's 
functional loss due to his service-connected residuals of a 
fracture of the right humerus impairs him to such a degree 
that a compensable rating would be warranted.  

Esteban considerations

The medical evidence of record indicates that the veteran's 
residuals of a fracture of the right humerus includes a scar.  
However, the record contains no indication, nor does the 
veteran contend, that such scar is symptomatic or otherwise 
meets the criteria for a separate compensable rating under 38 
C.F.R. § 4.118. 

Conclusion

In summary, the Board finds that the competent and probative 
evidence of record does not support the assignment of a 
compensable schedular rating for the service-connected 
residuals of a fracture of the right humerus.  

Extraschedular rating consideration

With respect to both increased ratings on appeal, the Board 
has considered the question of an extraschedular rating.  The 
Court has held that the question of an extraschedular rating 
is a component of a veteran's claim for an increased rating.  
See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Under Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a 
determination as to an extraschedular evaluation in the first 
instance.  See also VAOPGCPREC 6-96.  However, the Board can 
address the matter of referral of this matter to appropriate 
VA officials.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (2005).

There is no evidence that the veteran has been hospitalized 
for his right femur or right humerus fracture residuals, and 
he does not contend otherwise.  Nor is there any evidence of 
an unusual clinical picture, such as the need for repeated 
surgeries.  There is also no evidence on file that either 
disability markedly interferes with the veteran's employment.  
In fact, the veteran indicates that he is able to work an 
8 hour day and is not unduly restricted by either disability.  

Thus, the Board finds nothing in the record that may be 
termed exceptional or unusual so as to warrant extraschedular 
ratings.  The Board accordingly finds that the veteran's 
disability picture is not unusual or exceptional and does not 
render impractical the application of the regular schedular 
standards.  Therefore, the assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted 
for service-connected residuals of a fracture of the right 
femur or right humerus.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disability.

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2005).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2005).

In order to establish service connection for the claimed 
disorder on a direct basis, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

Secondary service connection

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Finality/new and material evidence

In general, decisions of the RO that are not appealed in the 
prescribed time period are final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.1103 (2005).  Pursuant to 38 
U.S.C.A. § 5108, a finally disallowed claim may be reopened 
when new and material evidence is presented or secured with 
respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that in order to be 
material, any newly submitted evidence must relate to an 
unestablished fact necessary to substantiate the claim and 
present the reasonable possibility of substantiating the 
claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
[codified at 38 C.F.R. § 3.156 (2005)].  However, this change 
in the law pertains only to claims filed on or after August 
29, 2001.  The veteran's request to reopen his claim was 
initiated in October 2000; therefore, his request will be 
adjudicated by applying the former section 3.156, which is 
described immediately below.

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  There must be 
new and material evidence as to each and every aspect of the 
claim which was lacking at the time of the last final denial 
in order for there to be new and material evidence to reopen 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed unless the evidence is 
inherently incredible or consists of statements which are 
beyond the competence of the person(s) making them.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Factual Background

The "old" evidence

As set forth above, the veteran's service medical records are 
currently incomplete.  It appears, however, that such records 
were obtained and temporarily associated with the claims 
folder in connection with the veteran's August 1968 claim.  
According to the December 1968 rating decision granting 
service connection for residuals of a fracture of the right 
femur and humerus, the veteran's service medical records 
showed that he was involved in an automobile accident in 
March 1967 in which he sustained various injuries, including 
a fracture of the right humerus and femur.  

In August 1968, immediately following his separation from 
service, the veteran submitted an application for VA 
compensation benefits.  The veteran indicated that he had 
been involved in a car accident during service in which he 
sustained fractures of the right arm and right leg.  The 
veteran's application is negative for any mention of a back 
disability.   The veteran was afforded a VA medical 
examination in October 1968, which is negative for complaints 
or findings of a low back disability.  

Subsequent medical records are negative for complaints or 
findings of a back disability.  For example, VA medical 
examinations were conducted in December 1970 and September 
1973 to determine the current severity of the veteran's 
service-connected right arm and leg disabilities.  These 
examination reports make no mention of any back disability.  

In November 1990, the veteran filed a claim of entitlement to 
service connection for a low back disability, evidently on a 
secondary basis, stating that his shortened right leg from 
his right femur fracture was causing extreme low back pain.  
In connection with his claim, the veteran was afforded a VA 
medical examination in December 1990.  He reported that he 
had had low back pain intermittently for the past five years.  
Examination revealed an abnormal gait, but range of motion of 
the lumbosacral spine was normal, with no spasm.  There was 
no evidence of pelvic tilt.  The diagnoses included chronic 
low back pain with no evidence of pelvic tilt, and shortening 
of the right leg and a slight antalgic gait.  

In a January 1991 rating decision, the RO denied service 
connection for a back disability, finding that the record 
contained no competent evidence of a back disability.  The 
veteran did not appeal the January 1991 rating decision.  

Additionally received evidence

Numerous pieces of evidence has been added to the record 
since the January 1991 rating decision denying service 
connection for a low back disability.  This evidence includes 
VA and private medical records showing treatment for a low 
back disability.  For example, a July 2000 MRI scan of the 
lumbar spine showed degenerative changes at the L4-5 and L5-
S1 levels.  

In an October 2000 letter, Y.B., M.D., noted that the veteran 
had been involved in a motor vehicle accident almost 30 years 
prior and had reported pain in the back area since that time.  
Dr. B. indicated that he had recently performed a diskogram, 
which was positive for reproduction of pain at two levels 
with diskogenic type of pain.  He indicated that the 
veteran's original in-service injury may have caused both-
level disk disruption and that the veteran's pain may be 
related to the in-service car accident.  

At a VA medical examination in January 2001, the diagnoses 
included status post right intertrochanteric fracture with 
fixation and antalgic gait with chronic low back pain with 
right leg discrepancy.  

Also now of record is a March 2001 VA medical examination 
report which contains a diagnosis of status post L4-5 
herniated disc, status post surgical intervention.  The 
examiner concluded that it was not as likely as not that the 
veteran's current back pain was related to the in-service 
automobile accident, noting that record did not indicate any 
significant back pain until 1 to 2 years earlier.  The Board 
observes in passing that this basis appears to be incorrect, 
as the veteran reported a five year history of back pain at 
the December 1990 VA medical examination].  The examiner 
further noted that the veteran did have a leg length 
discrepancy which may potentiate back pain.  

In a July 2003 letter, S.L.S., N.P. indicated that the 
veteran had a 20 year history of progressive back pain, and 
that a car accident 30 years ago may have contributed to that 
chronic back pain.  She noted that a July 2000 MRI had shown 
degenerative changes at the L4-5 and L5-S1 levels and that 
the veteran had undergone an anterior lumbar fusion at L4-5 
and L5-S1 in December 2000.  

Analysis

New and material evidence

The RO's prior final denial in January 1991 was predicated on 
the absence of a current disability of the veteran's back.  
As described immediately above, the additional evidence which 
has been added to the record since the RO's January 2001 
decision includes competent medical evidence indicating a 
current disability of the veteran's back.  This evidence is 
"new" in that it was not previously of record at the time 
of the January 2001 prior final denial.  In addition, the 
Board finds that this evidence is "material" because it 
relates to a critical element of the claim that was 
previously unmet, specifically Hickson element (1), current 
disability.  As such, it must be considered in order to 
fairly decide the claim.  See 38 C.F.R. § 3.156 (2001).

There is also contained in the additionally received medical 
evidence a suggestion that the veteran's current low back 
disability may be related to the veteran's in-service 
accident or to the service-connected residuals of a right 
femur fracture with shortening of the leg.  This evidence, in 
the opinion of the Board, arguably addresses another element 
for service connection and is therefore so significant that 
it must be considered in order to fairly decide the claim.  
See Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000), [a veteran seeking 
disability benefits must establish a connection between the 
veteran's service and the claimed disability].

Accordingly, the recently submitted evidence being both new 
and material, the veteran's claim is reopened.

Additional comments

VA's statutory duty to assist the veteran in the development 
of his claim attaches at this juncture.  For the reasons 
explained in the remand section below, the Board finds that 
additional development is necessary before the Board may 
proceed to a decision on the merits of the reopened claim.

In addition, the standard of review changes at this point.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  
In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  The Justus presumption of 
credibility no longer attaches.

Although the evidence discussed above is adequate for the 
limited purposes of reopening the claim, this does not make 
it sufficient to allow the grant of the benefits sought.  See 
generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
[material evidence is evidence that would contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant the 
claim].  Further development is required.  This will be 
discussed in the remand below. 





ORDER

Entitlement to a rating in excess of 10 percent for residuals 
of a right femur fracture with shortening of the right leg is 
denied.

Entitlement to a compensable rating for residuals of a right 
humerus fracture is denied.

New and material evidence having been received, the claim of 
entitlement to service connection for a back disability is 
reopened.  To that extent only, the appeal is allowed.


REMAND

The veteran seeks service connection for a back disability 
and hearing loss.  He contends that his back disability was 
incurred in service as a result of the automobile accident in 
which he sustained a fracture of the right humerus and femur.  
Alternatively, he contends that his back disability is 
causally related to his service-connected residuals of a 
femur fracture.  With respect to his hearing loss, the 
veteran claims that such condition developed as a result of 
exposure to acoustic trauma in service.  

Reasons for remand

A review of the record shows that, with the exception of a 
January 1966 military pre-induction medical examination 
report, the veteran's service medical records are not 
associated with the record on appeal.  The RO has made no 
effort to obtain additional service medical records in 
connection with the veteran's current appeal.  It appears 
that the veteran's service medical records were more complete 
in 1968, when the RO apparently obtained, on a temporary 
basis, service medical records pertaining to the veteran from 
Valley Forge Army Hospital.  See December 30, 1960, VA Form 
3230.  Such records were apparently returned by the RO.  

Thus, it appears that there may be available, outstanding 
service medical records.  
These records may be pertinent to the two remaining claims, 
and additional efforts must be made to obtain them.  See 38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c) (2005).  
Indeed, VA is required by regulation to make as many requests 
as are necessary to obtain relevant records from a Federal 
department or agency, including service medical records.  VA 
may only end these efforts if it is concluded that the 
records sought do not exist or that further attempts to 
obtain them would be futile.  See 38 C.F.R. § 3.159(c)(2) 
(2005); see also Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999) [VA's efforts to obtain service department records 
shall continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile].  
Thus, a remand is now necessary.

In addition, the Board finds that the etiology of the 
veteran's current back disability is unclear.  The record 
contains medical evidence which appears to suggest that the 
veteran's current low back disability may be related to his 
active service or to his service-connected right femur 
fracture disability.  However, as alluded to above some of 
the medical opinion evidence appears to be premised on faulty 
information concerning when the veteran's back pain first 
manifested.  In the absence of a complete record, such 
opinions. Pro or con, appear to be speculative.  

The Board therefore finds that another examination and 
opinion is necessary.  See, e.g., Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991) [the duty to assist includes "the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one"].

Finally, the Board notes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. March 3, 2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claims of service connection 
for a back disability and hearing loss, but he was not 
notified of the type of evidence necessary to establish a 
disability rating or effective date.  As these questions are 
involved in the present appeal, this case must be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that informs the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded, and also includes 
an explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be provided with a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) which 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims of service 
connection for a back disability and 
hearing loss, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  The veteran should be asked to 
furnish information as to any and all 
health care providers who have treated 
him for a back disability and/or hearing 
loss since he left military service.  
After securing appropriate consent from 
the veteran, VBA should attempt to obtain 
any relevant medical reports not already 
in the claims folder.

3.  The RO should contact the National 
Personnel Records Center (NPRC) and/or 
any other appropriate repository of 
records, and request copies of the 
veteran's outstanding service medical 
records.  All efforts to obtain such 
records should be documented in the 
claims folder.

4.  The veteran should be afforded a VA 
medical examination for the purpose of 
clarifying the nature and etiology of his 
current back disability.  The claims file 
must be made available to the examiner 
for review in connection with the 
examination.  The examiner should be 
asked to provide an opinion as to whether 
it is at least as likely as not that any 
current back disability identified on 
examination is causally related to the 
veteran's active service, any incident 
therein to include the motor vehicle 
accident, or any service-connected 
disability.  

5.  Thereafter, the RO should 
readjudicate the remaining issues on 
appeal on a de novo basis.  If the 
decision remains unfavorable to the 
veteran, a supplemental statement of the 
case (SSOC) should be prepared.  
The veteran and his representative should 
be provided with the SSOC and an 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


